....
          i
       II
    z
      d                                                          ... .....
     4
    i
                            OFFICE     OF     THE        ATTORNEY             GENERAL        OF    TEXAS
    j
        I                                                   AUSTIN
     i        SROVERSELLERS
              ATTORNEY GENERAL
I




              upon   the    above     mtbje


                     gate    ana     vcr
                     thou   twa     8 of
                                                                                r8y purporem.
                                                                                vecltlgtors   eovcrn mvcr-
                                                                                ind  it nccemary    because


                                                                                     -r c g u lr c in
                                                                                                   e lifia r -
                                                lco       munt      take        affidavits   Prow cmplo~ccn
                                                    the alalmant;                from dealers in rehuta
                                                    ir     tmploscte~          rho   ilrsus      lnvoiacn      of   cs-
                                                    he rofuntlablc               motor     !‘uc’l , and     from
                                                Uclircr           the        motor   fuel.

                             lApproxlmu    tely    93$ nf     the 244,000       refund     cl afan
                     tl?cd in the lent          flsarl     fear wewe filed          hv iarmern      and
                     rancher   se    Thus aont       of   the lnvcstl~~ttionn          mad6 by Comp-
                     troller    rc~rescntatfves          aoour   on farms        and ranchclrmany
                     mlleR   dictrnt     from 8 notary pub'flc and the lnrcnti~ator
                     must ank tha       alatmant,       or other     pernnns      frou   whom affl-
                     davits    arc dosircd,         t.o ~OPTB their work aml drive               into
                     the office      of a Notary Public which not only invnlves
                     loma of     tlmc  but    aaumes     add* tlonal     mllarrge      and travel
                     expcn 216.
~onorab?o     (:@a.      ii.    Shepperd     -   pege   2




              lSsc t.lo
                      24n of              the Xot.or Fuel    fax    r.nw contajnw
     the fo1lnwjn.g              pro?+? nlnnr      ‘The Comptroller,      or any
     drctr authorl%od               reprcn%nta,tiTc     under the dlrcction
     ot tho Comptrollcrr      ohs’ll,   for the purpose cnnten-
     plated hy thjn  Artjcln,      hero    the power t.n istvue nuh-
     pooa8w,      cnmnel     the    attsnanncc       af wlt~nesueR,         odm$njs-
     tcr    oaths.    certjty       to ofticjn?        aotsr,take deporitlons
     Within t?P WithOUt           t,he Stat8      Of   Texan, PS IIOW proTjded
     by law,      nnd eom?c? the production                of pcrtincnt         honkn,
     aoaountx,       rcaordn,       and daoumnts.’             The said       8eotlnn
     24 fijrthor      Uescrfhe?l        the   praosdurn      t.o follow      in   com-
     pl7lng     Wi tb t.he ahoW          prmininn        amI containa        the fol-
     lowjnp     prwi    nianl         ‘The    ComptmYlcr        may,    it   neoes-
     sary    to enfarce        the prwjnfans           of  this     section,      re-
     qujro     wuch numhcr        ot his reprcsentatlran              UP he dcoalr
     nceensary       Tao enforce        the   pmrisinnn        herenf      to mtb-
     scribe     t.0 the onnstltut.lonal             oath   at ofTloo,        a rcaord
     of wtrlsh     whell    be tiled        jn t.he office        of t.hc Cmptml-
     lcr.’

              *In    order     tn saTC t.he mneeencary                expense      and
     Were1          inlnoatinc      and drlrfng          1onR dintnncor          to Uo-
     tat-y PublIca,          the Cnmptrcller           dotdren to delegate
     acrtain      emplayeem,        whose duty         It   in    to lnrentigate
     retma       claima,      rntl Test them with the power end
     anthnrlty         tc lihmininter       asths      nnd take       the    noknaw-
     lsamncntw        at’ rcfunt!     cla~imantw       ana nthcr        atflabtw
     iron    whom It       in nconewarp         to take        tdutmentn        in af-
     ti4aTit      form     In cnnncGtsisn         with     tho antoraament           of
     the motor        fuel     tax law.       For    thl s purvoae,          the Camp-
     troller      wjll     dolegato      wuoh power          tn t.ho cclected          em-
     plnoseu       in wrj tlnk and a31 T require                  euoh    such employee
     to take       t,he cnnst.$tutinnwl           oath    nf    an appoj.ntiTc         otil-
     aer In the manner             Ulreotcd       in yonr Opinion            Wn. O-382,
     nnld    lnrtruments          to he illed        jn    the oifica        of  t.hs
     Comptroller.            A copy    nf   t.hc proposccl         oath     ancl filing
     rcaord         la   attached      berota.

             l1 . WI1 1 YOU planue    #bdTiwe mw whet.her       an oath    or
     affl   rmatj nn aduini stcred  in conrcot~on       al th the    atbiniw
     tratlnn    and entoraement    ot the mntnr      fi101   tax  law h;r w
     Comptroller     cmplcrco,  who har     tnken  the    aonntl. tutlanal
     oath   OP  oPrjce   end hau Man     dclcgetad     autharltT     hy tho
     Cntnpt~roll er to emnlni utcr    Onths    aw dov2rihed      hereln-
     shove,         he a vn? jd       a&An1 stereil in the mannew re-
                                      oath
     quired         h7   ?a*,     cIncl hy
                                     R PerPoa    (IulT   au thori zod   to ad-
     mjnjeter         tF@ !mm? in the mat.t.er or Cause In WhjCh            n!JOh
     oath or         ot’fj rmntion 12 ta,kon , 8 9   3 R anntenpln   ted  ‘
                                                                          ?xy
t




:I” /
        6otsornble      Gee.




                  Artlele

                     '2.
                                   n.     Sheppard




                               304 of Varnon'a
                                                        -     paga    3




                                                              Annotated

                          If yeu wnnwer fhe above gaeatlon atilrma-
                                                                               Penal        Coda.



              tlrely, rlY1 rou pleame ailrise me further whether
              an onth administered    by mush employee     In the manner
              an8 under   the conditions  deaarlbod     In the preceding
              pnragr%ph   In taking the aoknovledgraent     oT a refund
              ~otalmant In the ereeutlon   at a refund     cl8lm wlYY eom-
              ply rlth the requirement8    of Saotlon 13(d) ef sald
              motor fuel tax   law whleh presides     that a @laieant    for
              refund of motor fuel tax shall *PIYe rjth the Camp-
              troy 1 ar an lffldavl t, on auoh ton,     as may Da pra-
                  merlhad     by        tho   Cotspfml1er’~



                         Beatinn          24 of ArtiaXe           7oAfib cited            by you exprearly
        prorldeo       that:

                         *The Comptroller,     or any duly antborlzad repre-
                  aant8tlre under the direction        0P the Conptreller,
                  sha31 for the purpose       contemplated   by thin Article
                  hate   pewar   to Iaauc  mubpoonaor   eompa! the atteml-
                  attea of wltnesaes,     admln1atar   o=tbs, certify te of-
                  tlelal sets,     take daponltiona    within or without the
                  State of Texas,     am nw    pro+lQed by Iar, and aenpa1
                  the meauction      ei pertinent books, latounts,     reoortls
                  ant! flooumentn~   * * l’

                         The power            to   addnist,er         08 the    and to
                                                                      aertlfy suoh
        oaths    or    affl,dar~ts
                                 3~ net peeuflar     to                        notarlett
                                                                       public or
        clerkn    of tRe various   caurts, but oa the other hand, there
        ore numerous inst8ttU8s     iB   our 8t8tUt8    Wh8Pdn       other offia8rm
        or rapromntatites       are alothed with     auoh power.         The grant-
        ing   of   ruoh pwer  Is easatttiall~     a 1eglslatfta       prerogative   --
        tbero helng     nn constltt~tlonal    provision    IWitin(l:     much power.

                         Artiale          304 nf      t.he    Penal       Coilor    &IM      eitod   by   you,
        is   86    fnllowsr

                        'The oath or lf+flrautlon must he admlnlstsred    in
                  the manner required by 18~ , ltl ky emma portsen duly
                  8uthorlZed    to admlnluter  the s8me In tho rotter  Or
                  cause  In rhiah    suoh oath or afflrm8tion ia t8k8m*’

                         TMs       requ~rment~              In psrtfnent           to   a   pro6eGutlon      for
        pet-jam*                                       ..
nonarable    Bea.    II. Shnppttrd   - pa&e   4



             Rime,   nn we have ahown, your lemlly         qualified
an2 der3patcd      reprorentatlre      in dlsohargln~   the affloirl
&tied    raqulred cf him under the statute above quoted, the
oath or nlfirmatlon      admLnllrtered    by him Is ‘in   the manner
requfred by Yaw", and by a *person          duly lntharired    to ad-
minister   t,ho mum.”

             It   follows   that  both   of your queatlonm   should   be
answered    jn the    rffjrmatlra.